         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  JAMES E. LEWIS, JR.,

                  Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:
                                                                                                      CV419-154

                  CITY OF SAVANNAH and SAVANNAH
                  POLICE DEPARTMENT,

                  Defendants.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                      IT IS ORDERED AND ADJUDGED
                      that in accordance with this Court's Order dated February 19, 2020 adopting the Report and

                      Recommendations of the U.S. Magistrate Judge as the opinion of this Court, this case is

                      DISMISSED WITHOUT PREJUDICE. This case stands closed.




            February 20, 2020                                                   Scott L. Poff
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
